DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,576,414(‘414) in view of Mead et al(USPGPUB 2020/0019304). 
  -- Claims 1-2,7,10, and 15 recite essentially the same subject matter as that of claim 1 of ‘414) except for the mounting arrangement manually adjustable to vary the longitudinal and lateral position of the actuator tips relative to the remote control, and the support frame manually adjustable to vary the distance between the actuator tips and the remote control; the mounting arrangement being manually adjustable to vary the longitudinal and alter position of the actuator within the housing and relative to the remote control and the selected button of the plurality of buttons depressed a particular distance and for a particular interval of time.  One of ordinary skill would have recognized the advantage of having an adjustable mounting arrangement, since remote controls may come in various sizes and dimensions, which may not always conform to a standard positioning of the actuator tips.  Use of adjustable mounting means is well known.
	In related art, Mead et al teaches a customizable gesture controller, wherein a customizable controller(100) includes marks(75) that indicate locations at which the length of the end chassis(70) may be adjusted along with a bezel(10), overlay(20) and other inner components(see: Mead, 
	Furthermore, it would have been obvious to one of ordinary skill to depress a selected button a particular distance and time interval, since one of ordinary skill would have recognized that it would have been necessary to depress the button for a specific distance, in order for the button be actuated, and as well, pressing it for a finite interval of time would have ensured that the power within the system would not have been expended for longer than necessary for proper operation of the system.
  -- Claims 3 and 11-14 recites essentially the same subject matter as that of claim 7 of ‘414, except for the second and third servo motors.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate second and third servo motors into the system claim 3, or any number of servo motors as deemed necessary, since one of ordinary skill would have recognized the necessary number of servo motors that would have allowed the plungers and actuators arms to rotate in the proper manner, so as to press the two buttons on the remote control.
  -- Claims 4-6, and 8-9 recite essentially the same subject matter as that of claim 3 of ‘414, except for the rotatable pivot secured to a base.  It would have been obvious that some form of pivot connected to a base would have been necessary in the system, in order to allow any form of rotation of the 
  -- Claim 16 recites essentially the same subject matter as that of claim 5 of ‘414.
  -- Claim 17 recites essentially the same subject matter as that of claim 6 of ‘414.
  -- Claim 18 recites essentially the same subject matter as that of claims 1 and 7 of ‘414, except for the removable drawer.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a removable drawer into the housing of the support, since removable drawers would have facilitated versatility when storing various different keys within the support.
  -- Claims 19 and 20 recite essentially the same subject matter as that of claim 3 and 4 of ‘414.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959.  The examiner can normally be reached on 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI K KUMAR can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.